Citation Nr: 1131702	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  10-19 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, claimed as due to exposure to herbicides.

2.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1960 to January 1961, and from March 1961 to March 1964.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision that denied service connection for diabetes mellitus and for hypertension.  The Veteran timely appealed.

The Veteran failed to appear for a hearing before RO personnel that was scheduled for November 2010.  In March 2011, the Veteran testified during a video conference hearing before the undersigned.  Following the hearing, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO.  

The issue of service connection for hypertension is addressed in the Remand section of this decision and is remanded to the RO via the Appeals Management Center in Washington, DC.  VA will notify you if further action is required on your part.  


FINDING OF FACT

Diabetes mellitus did not have its onset in service and is not otherwise related to active duty, to include claimed herbicide exposure. 



CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through an October 2008 letter, the RO notified the Veteran of elements of service connection and the evidence needed to establish each element.  These documents served to provide notice of the information and evidence needed to substantiate the claims.

VA's letter notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claims, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In the October 2008 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claims on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Veteran specifically waived RO consideration of the additional evidence submitted following the March 2011 hearing; hence, no re-adjudication followed and no supplemental statement of the case (SSOC) was issued.

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records, his service personnel records, and outpatient treatment records.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

The Veteran has not been afforded an examination for his claimed disabilities.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  As will be discussed below, there is no indication that diabetes mellitus may be associated with the Veteran's service because there is no evidence of treatment in service, and no presumption of service connection applies.  The Board finds the Veteran's testimony of service in Vietnam not credible.  Based on the facts of this case, VA has no duty to provide VA examination or obtain medical opinions, even under the low threshold of McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claim.  It was suggested that any evidence tending to show a continuity of symptomatology since service would be helpful in substantiating the claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing.  

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic".  38 C.F.R. § 3.303 (2010).  

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran contends that service connection is warranted on the basis that his current diabetes mellitus is the result of exposure to herbicides in service.  

VA regulations provide that, if a Veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for the following disorders:  AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes mellitus; Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; Non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Absent affirmative evidence to the contrary, there is now a presumption of exposure to herbicides (to include Agent Orange) for all Veterans who served in Vietnam during the Vietnam Era.  See 38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii)).  Thus, a presumption of service connection arises for a Vietnam era Veteran (presumed exposed to herbicides, including Agent Orange) who later develops one of the conditions listed above.  

As previously noted herein, diabetes mellitus is listed among the diseases presumed to be associated with Agent Orange exposure.  38 C.F.R. § 3.309(e).  The record reflects that the Veteran was first diagnosed with adult-onset diabetes mellitus more than one year after his military discharge from service.  

As such, the central matter to be determined in this case is whether the Veteran is entitled to a presumption of exposure to Agent Orange based on service in Vietnam during the Vietnam era.  If so, service connection for his diagnosed diabetes mellitus may be granted on the basis that the disorder is presumed to be the result of in-service Agent Orange exposure.  

"Service in the Republic of Vietnam" (during the period beginning on January 9, 1962, and ending on May 7, 1975) includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).  See also VAOPGCPREC 7-93 ("Service in Vietnam" does not include service of a Vietnam era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace.)

The U.S. Court of Appeals for the Federal Circuit has agreed with VA's interpretation of its regulations that "duty or visitation" in the Republic of Vietnam seems to contemplate actual presence on the landmass of the country.  Haas v. Peake, 525 F.3d 1168, 1186 (Fed. Cir. 2008), cert. denied, 129 S.Ct. 1002 (2009).  Hence, a Veteran who never went ashore from ship on which he served in Vietnamese coastal waters is not entitled to a presumption of service connection for disabilities claimed as due to exposure to herbicides, including Agent Orange.  Id.

In March 2011, the Veteran testified that he was in Vietnam for nearly one year from November 1962 to November 1963; and that he was assigned to the Special Forces as a combat engineer.  He testified that he built quazi huts, fortified bunkers, and pulled combat.  

The Veteran submitted a copy of a Form DA 20, listing foreign service and specialized training, in support of his claim in September 2008.  Notations on the form for foreign service included overseas command at "[illegible]" from November 2, 1962, to November 2, 1963; and at "Vitnam" [sic] during the same time period.  A specialized training course was completed by the Veteran in January 1963 (during the timeframe he reportedly was in Vietnam).

The Board notes that the Veteran's DD Form 214 reflects that he served in the U.S. Army, and that he had no foreign and/or sea service.  His service personnel records were obtained from the service department and reflect neither the award of the Vietnam Service Medal nor any indicia of combat or Vietnam service.  In fact, records show that the Veteran qualified for weapons badges at Fort Campbell, Kentucky, in December 1962 and early November 1963 (during the timeframe he allegedly was in Vietnam).  These records do not include Form DA 20 and it was specified that standard service documents were unavailable.  All available Orders were included and there was no mention of Vietnam service.  

In January 2010, VA submitted a request through the Personnel Information Exchange System (PIES) for documents showing the Veteran's units of assignment, dates of assignment, and official travel outside of the United States during active service.  A PIES response received in March 2010 indicated that "standard source documents" were not available.

The Veteran's service treatment records do not reveal the Veteran's presence at any time in Vietnam.  Records show treatment at Fort Campbell, Kentucky, in June 1962 and in November 1963.  The only notation of treatment between those dates occurred in December 1962, but without any indication as to where such treatment was rendered.  Likewise, the Veteran's service dental records show that the Veteran obtained dental care at Fort Campbell, Kentucky, in January 1962, February 1962, and August 1963 (this last time during the timeframe he allegedly was in Vietnam).

There is a printout in the claims file from VA's Beneficiary Identification and Records Locator Subsystem (BIRLS). The BIRLS print-out reflects Vietnam service and a Purple Heart medal.  It also lists several items without any dates or applicability.  It is not clear how this information was learned.  

While the Veteran's copy of Form DA 20 shows foreign service in Vitnam), this information was not available in his personnel records and seems inconsistent with the fact that he received dental treatment and awards at Fort Campbell at a time he was reportedly in Vietnam.  In essence, the records received directly from the service department conflict with the From DA 20 submitted by the Veteran.  The service department has specifically indicated that they have no record of the Veteran having served in Vietnam.  The Veteran is competent to claim that he served in Vietnam, but his claims are inconsistent with the evidence of record and lack credibility.  There is no explanation of how he could have been in country during a time he was receiving awards and dental treatment at Fort Campbell.  The Board finds that, when considering the overall record, a preponderance of the evidence is against a finding that the Veteran had active service in the Republic of Vietnam.

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis relevant to diabetes mellitus or symptoms of such disease.  The first showing of pertinent disability is many years after service with no suggestion that it is in any way related to service.  

There is no evidence of diabetes mellitus within the first post-service year, and no basis to presume its onset in service.  

Therefore, as there is no competent and probative evidence linking the Veteran's diabetes mellitus to any disease, injury, or incident of service, to include herbicide exposure, service connection for diabetes mellitus is not warranted.


ORDER

Service connection for diabetes mellitus, claimed as due to exposure to herbicides, is denied.


REMAND

The Veteran contends that service connection for hypertension is warranted on the basis that his disability is proximately due to or a result of his diabetes mellitus.  Service connection has not been established for diabetes mellitus.  Hence, secondary service connection is not applicable.

In March 2011, the Veteran testified that he has had hypertension ever since he was discharged from active service.  He indicated that he was first diagnosed with hypertension when applying for a job in 1965 or 1966, and that he began taking medication ever since.  The Veteran also testified that he was never told that he had any problems with high blood pressure in service, and that high blood pressure was shown on his discharge papers at separation from service.  

In March 2011, the Veteran submitted a statement from his treating physician, Bruce Coffey, M.D.  Dr. Coffey indicated that the Veteran served in the military until 1964; and that after that time, he was followed by a local physician for medical problems, including hypertension.  Dr. Coffey indicated that the Veteran first became his patient shortly after the local physician passed away in 1978.  Since then, Dr. Coffey has treated the Veteran for hypertension.
  
Service treatment records at the time of the Veteran's separation examination in February 1964 show a blood pressure reading of 140/90 (sitting); and note a Grade 1 apical systolic murmur, functional.

The post-service records show diagnoses of hypertension, from 2005.  Under Diagnostic Code 7101, note (1), the term hypertension means that the diastolic blood pressure is predominantly 90 mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104 (2010).

The Veteran has not been afforded a VA examination to determine the nature and etiology of any hypertension present.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization from the Veteran, contact Dr. Coffey and request the Veteran's complete treatment records.  These records should be associated with the claims folder.  

2.  Afford the Veteran an appropriate VA examination to determine the nature and etiology of any hypertension present.  All appropriate tests should be conducted.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the examination report should note review of the file.  

If hypertension is found, the examiner should indicate whether it as likely as not had its clinical onset in service or is otherwise related to active duty.  The examiner should take the Veteran's claim of hypertension since service, the service treatment records, and the records and treatment from Dr. Coffey into consideration when rendering an opinion.  A complete rationale for any opinion proffered should be included.  

2.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claim on appeal-taking into consideration the entire evidentiary record.  If the benefit sought is not granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran until he is notified by the RO or AMC.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


